 



Exhibit 10.1
AMENDMENT TO STOCK OPTIONS
WHEREAS, the undersigned Director elected and received Stock Options to purchase
shares of Common Stock pursuant to the Teledyne 1999 Non-Employee Directors
Stock Compensation Plan, as amended (the “Plan”), in lieu of cash Retainer Fees
and/or Meeting Fees during calendar year 2005, as set forth on Attachment A;
WHEREAS, pursuant to the terms of the Plan, the exercise prices of such Stock
Options were determined by a formula that was based on the Fair Market Value of
the Common Stock on the applicable date of grant and then adjusted to account
for a prepayment of the exercise price equal to the amount of Retainer Fees
and/or Meeting Fees foregone;
WHEREAS, it is in the best interest of the Director and Teledyne to modify the
exercise price per share under the Stock Options granted to the Director under
the Plan in 2005 such that the exercise price per share will be equal to the
Fair Market Value of a share of Common Stock on the applicable original date of
grant and for Teledyne to pay the Director on January 2, 2008, a lump sum cash
amount equal to the aggregate Retainer Fee and/or Meeting Fees that the Director
would have received had the Director not elected to use such Retainer Fees
and/or Meeting Fees to prepay the exercise price in the form of lower per share
exercise price, all as set forth on Attachment A;
Accordingly, the undersigned Director and Teledyne hereby agree, intending to be
legally bound, as follows:

  1.   The exercise price of the Stock Options issued to the Director in 2005
shall be increased to the Fair Market Value of a share of Common Stock on the
original date of grant as set forth on Attachment A. The Director will no longer
be deemed to have prepaid a portion of the exercise price for the Stock Options
granted in 2005. Except as amended hereby, the terms and conditions of the Stock
Options granted to the Director in 2005 remain unchanged and in full force and
effect.     2.   Teledyne shall pay to the Director on January 2, 2008, a lump
sum cash amount equal to the amount set forth on Attachment A; provided,
however, that the Director continues to be a Director on such date. Teledyne
will issue a Form 1099 to the Director to evidence such 2008 payment.     3.  
There shall be no change to (a) any Annual Option (which were granted at Fair
Market Value without adjustment) or (b) Stock Options, if any, granted to such
Director prior to January 1, 2005 or after December 31, 2005; it being
acknowledged and agreed that for any Stock Options (other than Annual Options)
granted after December 31, 2005, such Director will be deemed to receive taxable
income on any such Stock Options one year after the date of grant at the time
when such Stock Options vest. Teledyne will issue a Form 1099 to the Director to
evidence the receipt of income for the year in which such vesting occurs.     4.
  This amendment is intended to comply with Regulation 409A of the Internal
Revenue Code and the transition rules promulgated thereunder.

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.
Teledyne Technologies Incorporated

                 
By:
               
 
 
 
John T. Kuelbs      
 
Director    
 
  Executive Vice President, General            
 
  Counsel and Secretary            

October 1, 2007

 